--------------------------------------------------------------------------------

Exhibit 10.1


Equity Transfer Agreement


This equity transfer agreement is entered into as of January 4, 2011 in Beijing,
by and between the following parties:

Transferee: Logic Management Consulting (China) Co., Ltd. (hereinafter “Logic
China”)

Address: 2nd floor of the Comprehensive Building of Xinghuo Technology Park,
Zhongtianmen Street, High-tech industry District, Tai’an, Shandong Province, PRC

Legal Representative: Tung Lam

Transferor: Fan, Shaowen (hereinafter “Fan”)

Chinese National ID Number: 51010319530317097X

Address: 10 University Road, Building 7, Unit 2, #5, Wuhou District, Chendu

Whereas:

1.

Guiyang Dalin Biologic Technologies Co., Ltd. (hereinafter “Dalin”) is a limited
liability company duly established in accordance with PRC laws and lawfully
existing, whose Business License Number is 520100400014761. Its registered
capital is fully received as of the date of this Agreement and it holds 54%
equity interest in Guiyang Qianfeng Biological Products Co., Ltd., whose name
has been changed to Guizhou Taibang Biological Products Co., Ltd. as of December
30, 2010, (hereinafter “Qianfeng”).

   2.

Logic China is a limited liability company (Taiwan, Hong Kong and Macao-owned
legal entity) duly established in accordance with PRC laws and lawfully
existing, which holds 90% equity interests in Dalin as of the date of this
Agreement.

   3.

Fan is a Chinese citizen, who holds 10% equity interests in Dalin.

   4.

Fan hereby agrees to transfer his 10% equity interest in Dalin to Logic China
according to the terms and conditions set forth in this Agreement, and Logic
China agrees to accept the 10% equity interests in Dalin according to the terms
and conditions set forth in this Agreement, (hereinafter the “Transaction”.)

NOW THEREFORE, upon mutual agreement, China Logic and Fan hereby execute this
Equity Transfer Agreement on this Transaction through the following stipulations
to be complied with:

 

--------------------------------------------------------------------------------

Article 1: Definition

1.1 The nouns and terminologies have the following meanings in this Agreement,
except for otherwise defined:

        (1)

“This Agreement” means this Equity Transfer Agreement including any written
amendment, revision or deletion agreed between both parties and approved by
relevant authorities.

      (2)

“The Closing Day” means the day on which all the 10% equity interests in Dalin
have been transferred to the Logic China and the registration processes of the
ownership change with the Administration for Industry and Commerce (hereinafter
“AIC”) are completed for the equity interests transfer.

      (3)

“Working Day” means days other than Sunday, Saturday, legal holiday and public
holiday in PRC.

      (4)

“Year, month, day” means Calendar year, month and day, except when otherwise
defined in this Agreement.

      (5)

“Approval Authority” means all the government authorities or departments that
shall approve or authorize the equity transfer under this Agreement.

      (6)

“Business registration” means the action of the registration and /or record
filing of the equity transfer under this Agreement in the local AIC where Dalin
is registed, which is effective against any third parties hereafter.

      (7)

“China” means the People’s Republic of China (only for this Agreement’s purpose,
not including Hong Kong, Macao Special Administrative Regions and Taiwan).

      (8)

“Dalin” means Guiyang Dalin Biologic Technologies Co., Ltd.

      (9)

“Subject Equity Interests” means the 10% equity interests in Dalin that Fan
transfers to Logic China according to the clauses and conditions of this
Agreement.

      (10)

“Transfer Price” means the consideration paid by Logic China to Fan for
obtaining the Subject Equity Interests under the provisions of this Agreement.

   1.2General Paraphrase

The paraphrase of this Agreement is processed as follows, except for those
otherwise required:

  (1)

The title of each chapter is only for reference in this Agreement. It does not
be considered as a part of this Agreement and should not be paraphrased in this
Agreement.

      (2)

The amounts referred to in this Agreement are all in Renminbi (“RMB”), unless
otherwise indicated.

     

--------------------------------------------------------------------------------

Article 2: Equity Transfer Price and Payment

2.1 The two parties agreed that the Subject Equity Interests under this
Agreement already includes all derived rights and interests. The Transfer Price
already includes the consideration on the Subject Equity Interests and their
derived rights and interests. The Transfer Price already includes all the
accumulated retained earnings in Dalin up to the date of the completion of this
Transaction. Fan shall not claim any rights related to the Subject Equity
Interest on the distribution of the profit in Dalin after the signing this
Agreement.     2.2

Equity Transfer Price and Other Expenses

 

  2.2.1

The two parties mutually agreed that, upon the satisfaction of the prerequisites
in the article four below and other terms and conditions set forth in the
agreement, Fan shall transfer the Subject Equity Interests to Logic China and
Logic China shall accept the Subject Equity Interests.

      2.2.2

The two parties determined after negotiation that the Transfer Price is
RMB50,000,000 (FIFTY MILLION RMB).

      2.2.3

Logic China shall withhold and remit the personal income tax for Fan resulted
from this Transaction. After receiving the amount of the withholding income tax
from Logic China, Dalin shall declare and pay the corresponding tax to the
relevant tax authority and provide the proof of tax payment to Fan.

      2.2.4

Each party shall bear all its share of relevant tax resulting from this
Transaction, except the personal income tax, in accordance with PRC taxation
law.

      2.2.5

Dalin shall bear the related expenses on the registration of ownership change in
this Transaction.

   

2.3

Payment

        2.3.1

After achieving the Article 4 Prerequisites under this Agreement, Fan shall send
the payment instructions, in writing, to Logic China. Logic China shall pay 40%
of the Transfer Price (RMB20,000,000) as the deposit for this Transaction to Fan
within 10 working days after receiving the payment instructions.

      2.3.2

Logic China shall pay 40% of the Transfer Price (RMB20,000,000) to Fan within 10
working days after the Subject Equity Interests legally transferred to Logic
China (the date the ownership change is registered with the local AIC).

      2.3.3

Logic China shall pay 20% of the Transfer Price, or RMB10,000,000, to Dalin to
pay Fan’s personal income tax and other relevant expenses within the payment
period as prescribed in section 2.3.2. Dalin shall provide the proof of tax
payment and remit the residual amount, if any, to Fan within 10 working days
after completing its obligation on withholding and remitting the personal income
tax. If the amount is not enough to pay Fan’s income tax and other relevant
expenses, Fan shall pay the insufficient amount to Dalin within 10 working days
after receiving the proof of tax payment and relevant receipts from Dalin. Logic
China shall pay the amount to Dalin in time and supervise Dalin to declare and
pay Fan’s income tax in time.

 

2.3.4

Logic China shall transfer the Transfer Price to Fan’s appointed account, which
must be opened with lawfully established bank in China in accordance with PRC
laws.

 

--------------------------------------------------------------------------------


Article 3: Closing and Transition



3.1

Fan shall authorize the relevant personnel who is appointed by Logic China to
assume Fan’s authorities as a member of board of directors in Dalin and Qianfeng
within 3 working days after receiving the deposit mentioned in clause 2.3.1 in
this Agreement.

   3.2

Upon signing this agreement, Logic China shall provide the following documents
to Fan including, but not limited to, shareholders’ meeting minutes, board of
directors meeting minutes, bylaws amendments and all required documents (based
on AIC’s requirements). Fan shall sign all these documents and return the
executed documents to Logic China within 3 working days after receiving them.

   3.3

Logic China shall complete the business registration within 30 working days
after signing this Agreement and Fan shall assist Logic China and Dalin to
complete all the registration of the Subject Equity Interests.

   3.4

Fan shall assist Logic China or Dalin to complete all required approvals and
record filings, as a result of this transactions, with the approving
authorities.

   3.5

The date of completion of this Transaction is the date of completion of the
whole registration process of the equity change with local AIC.

   3.6

Fan shall indemnify Logic China for all damages arise after the execution of
this agreement cause by Fan’s personal actions prior to the closing of this
transaction.

   3.7

Upon the full payment of the Transfer Price, Logic China, as the owner of the
Subject Equity Interests, is entitled to all the relevant rights on the Subject
Equity Interests and Fan will not be entitled to any rights on the Subject
Equity Interests.

   3.8

Logic China shall bear all the relevant obligations and liabilities of the
Subject Equity Interests and Fan shall not bear any relevant obligations and
liabilities of the Subject Equity Interests after Logic China pays up the
Transfer Price.

Article 4: Prerequisites


4.1

The two parties agree that the success of the equity transfer under this
Agreement and the payment of the transfer price depend on the full satisfaction
of the following prerequisites:

    4.1.1

The Subject Equity Interests transfer has been approved through obtaining all
votes in favor of the transfer of the Subject Equity Interests by the Board of
directors of Dalin.


--------------------------------------------------------------------------------


4.1.2

All necessary documents, such as approval, consents and permits, for the
completion of this Transaction under this Agreement, have been obtained,
including but not limited to both parties’ internal approval processes.

    4.1.3

The declaration, commitment and guarantee made by all parties in Article 5 of
this Agreement is true, accurate and effective until the closing day.

    4.2

Both parties shall make all efforts to get all required approvals from the
approving authorities. If this Transaction is not approved within half year
after signing this Agreement and the both parties can not reach an agreement to
resolve such issue, both parties shall have the right to notice the other in
writing to terminate this Agreement. Fan shall rescind clause 3.5 in this
Agreement and return the deposit and the paid amount of the Transfer Price to
Logic China within 10 working days after either party receives the notice.

    4.3

The two parties promise to sign other legal documents that are necessary for
completing all relevant approval processes including, but not limited to, the
supplemental agreement to this Agreement. All such legal documents are
considered as an integral part of this Agreement and have the equal legal force.

Article 5: Declaration, Guarantee and Commitment

5.1

For the purpose of this Transaction, Logic China represents, warrants and
guarantees to Fan that:

     5.1.1

Logic China is an independent legal entity established in accordance with
Chinese laws and validly existing, and has full capacity and authority to enter
into this Agreement and to exercise its rights and perform its obligations in
accordance with this Agreement.

     5.1.2

Logic China enters into this Agreement and exercises its rights and performs its
obligations accordingly, and shall not violate:

     5.1.2.1

any laws Logic China shall comply with.

     5.1.2.2

any document or article as the basis of Logic China’s establishment and/or any
document that imposes effective restriction on Logic China.

     5.1.3

Logic China has never, up to the date of this Agreement, signed as a signatory
party on any document or agreement that imposes restriction on or prohibits
Logic China from entering into this Agreement or exercising its right or
performing its obligation as stipulated in this Agreement.

     5.1.4

Logic China represents that it has completed internal approval procedures
according to its bylaws, article of incorporation and pertinent laws and
regulations and its representative is authorized to execute this Agreement on
behalf of Logic China.


--------------------------------------------------------------------------------


5.1.5

This Agreement constitutes a valid, binding and executable document to Logic
China, and all statements represented by Logic China in this Agreement are true,
accurate and complete.

    5.2

For the purpose of this Transaction, Fan represents, warrants and guarantees to
Logic China that:

    5.2.1

Fan is a Chinese citizen, who owns the Subject Equity Interests in accordance
with PRC laws and Dalin’s bylaws, and he is the sole legal owner of the Subject
Equity Interests. Fan has full capacity and authority to enter into this
Agreement and to exercise his rights and perform his obligations in accordance
with this Agreement.

    5.2.2

Fan enters into this Agreement and exercises his rights and performs his
obligations under this Agreement, and shall not violate any laws and regulations
that may imply.

    5.2.3

Fan has never, up to the date of this Agreement, signed as a signatory party on
any document or agreement that imposes restriction on or prohibits Fan from
entering into this Agreement or exercising its right or performing its
obligation as stipulated in this Agreement.

    5.2.4

This Agreement constitutes a valid, binding and executable document to Fan, and
all statements represented by Fan in this Agreement are true, accurate and
complete.

    5.2.5

Fan has owned all the rights of the Subject Equity Interests. There are no
collaterals, pledges, or any third party’s rights involved in the Subject Equity
Interests. There are no adjudications or orders to freeze, detain, or forbid to
transfer the Subject Equity Interests from any relevant government departments
or institutions.

Article 6: Liability for Breach


6.1

Any party that does not appropriately or completely perform any or all
obligations under this Agreement will be regarded as being in breach hereof. The
non-breaching party is entitled to terminate this Agreement promptly and to
require the breaching party to compensate the non-breaching party for its
losses.

   6.2

If the Subject Equity Interests are not transferred completely to Logic China
due to Fan’s reasons (excluding external effects such as the change of the
policy in the government and the approving authority), Fan shall be responsible
to compensate Logic China for its losses and pay a penalty equals to 10% of the
Transfer Price. If the Subject Equity Interests are not transferred completely
to Logic China six (6) months after the date of this contract due to Fan’s
reasons, Fan shall refund all transfer price paid and pay a penalty equals to
30% of the Transfer Price.

   6.3

If Fan does not provide assistance within 10 working days after receiving
written request from Logic China requesting for assistance in completing all the
relevant procedures in this Transaction (including but not limited to the
registration of the Subject Equity Interests with the local AIC), Fan shall pay
a penalty equals to 10% of the paid amount of the Transfer Price. At the same
time, Fan shall continue to assist Logic China to register the Subject Equity
Interests with the local AIC.


--------------------------------------------------------------------------------


6.4

If Logic China’s payment is 10 working days past due according to the due date
of this Agreement, Logic China shall pay the interests to Fan based on the loan
interest rate stipulated by the People's Bank of China for the corresponding
period from the day after the due date. If the payment is 30 days past due from
the due date, Logic China shall pay not only the interests mentioned above but
also a penalty equal to 10% of the past due amount.

   6.5

The penalty mentioned in Article 6 and the late payment interests in clause 6.4
in this Agreement shall be calculated and settled at the time that Logic China
pays the final payment of the Transfer Price.

   6.6

The modification or rescission of this Agreement does not affect the right of
the non-breaching party to claim for compensation from the breaching party.

Article 7: Force Majeure


7.1

“Force Majeure” herein means any events which could not be foreseen, avoided or
overcome, and the impact of the events cannot be eliminated through reasonable
efforts and expenses, including but not limited to, flood, fire, draught,
typhoon, earthquake or other natural disasters, traffic accidents, strike, riot,
mob, acts of terrorism, war, government interference or inaction.

   7.2

The party that has been affected by the force majeure event and has suspended
its obligations performance shall, within 10 working days, notify the other
party the force majeure event in writing, and shall, within 15 days of the
occurrence of the force majeure event, provide to the other party by express or
air mail the proper proof of the occurrence. The party that affected by such
event shall use its best efforts to mitigate the impact and losses caused by the
force majeure.

   7.3

Upon the discontinuation of force majeure events or the relief of its impact,
both parties shall resume their own efforts to perform respective obligations
according to the Agreement. If any party is unable to continue its obligations
as a result of force majeure events, the Agreement will be voided upon mutual
agreement and neither party will be considered as breaching of the Agreement.

Article 8: Confidentiality


8.1

Both parties shall keep confidential all the information, related to items
described below, obtained during the implementation or after the termination of
this Agreement:

    8.1.1

all terms and conditions in this Agreement,

    8.1.2

Information used during the negotiations of this Agreement,

    8.1.3

the subject of this Agreement,

        8.1.4 commercial secrets of both Fan and Logic China.


--------------------------------------------------------------------------------

except for the disclosure according to clause 8.2 in this Agreement.

8.2

Only under the following circumstances, the information in the clause 8.1 could
be disclosed by Fan and Logic China:

    8.2.1

under legal requirements,

    8.2.2

under the requirements of any judicial government authority, regulatory body or
stock exchange commission,

    8.2.3

disclosures made to professional consultants, including but not limited to
lawyers, by either party, if any. However, the party that makes such disclosure
shall bear joint confidentiality obligations with its professional consultants,

    8.2.4

information, under the clause 8.1 of this Agreement, is known by the public not
due to the fault of Fan or Logic China,

    8.2.5

information under the clause 8.1 of this Agreement with prior written consent by
both parties.

    8.3

Both parties shall comply with these confidentiality obligations under the
clause 8 of this Agreement at all time, whether the Transaction under this
Agreement is completed or not.

    8.4

If any party breaches clauses 8.1 to 8.3 under this Agreement and causes the
reputation or economic loss to the other party, the observant party shall have
the right to investigate the delinquent party’s legal responsibilities and to
claim the corresponding compensations.

Article 9: Other Matters


9.1

This Agreement is the fundamental principle defined by the two parties for this
Transaction. Both parties might enter into supplemental agreements or other
legal documents provided those supplemental agreements or documents will not
conflict with this Agreement. The supplemental agreements or other legal
documents have the same legal effect with this Agreement.

Article 10: Applicable Laws and Settlement of Disputes

10.1

The execution, effectiveness, interpretation and execution of this Agreement and
the settlement of any disputes arising from the transaction under this Agreement
shall be governed by the laws of the PRC as published.

   10.2

Any dispute arising out of or related to this Agreement shall be settled by
friendly negotiation by both parties hereby. If no resolution is attained
through friendly negotiation within 30 days after the dispute arises, any party
may bring a legal action at the China International Trade Arbitration
Commission. The arbitration decision shall be final and binding upon all parties
in the disputes.


--------------------------------------------------------------------------------


10.3

Both parties agree to continue fulfilling the undisputed terms during the
arbitration of the disputes under the China International Trade Arbitration
Commission.

Article 11: Effectiveness and Other Terms

11.1

This Agreement shall be effective upon the legal representatives or authorized
representatives of Logic China and Fan sign this Agreement and the official seal
of Logic China is affixed on this Agreement, and also upon approval by the
relevant government authority.

   11.2

This Agreement will be made in six counterparts with Fan and Logic China each
holding one and the other copies given to Dalin for submission to the relevant
government authorities.

   11.3

Any party of this Agreement, who does not exercise or delay the exercise any
rights under this Agreement or other relevant agreements, shall not be deemed to
give up such rights, except the situation that any party explicitly gives up its
rights in writing.

   11.4

The rights and obligations under this Agreement is not transferrable to a third
party unless both parties of this Agreement mutually agree in writing.

   11.5

The invalidity of any clauses of this Agreement shall not affect the validity of
other clauses of this Agreement.

   11.6

Modification or supplementation on this Agreement is effective only when a
written document is signed between Fan and Logic China after negotiation. Any
written supplemental documents and appendixes to this Agreement are deemed to be
inseparable part of this Agreement and has equal legal force with this
Agreement.

   11.7

This Agreement will be signed by both parties on the date marked on the first
page.

(End of the main text)


--------------------------------------------------------------------------------

Signature Page

(No text, only signature page for the Equity Transfer Agreement)

Logic China: Logic management consulting (china) Co., Ltd.

Legal representative or Authorized representative:

/s/ Tung Lam

 

Fan: Fan, Shaowen

/s/ Shaowen Fan


--------------------------------------------------------------------------------